In the United States Court of Federal Claims

 SQUARE ONE ARMORING SERVICES
 COMPANY,

                   Plaintiff,                            Nos. 16-cv-0124; 16-cv-0263;
                                                         21-cv-2002
                       v.
                                                         Filed: September 22, 2022
 THE UNITED STATES,

                   Defendant.



David J. Habib, Jr., Law Office of David J. Habib, Westlake Village, California for Plaintiff.
James W. Poirier, United States Department of Justice, Civil Division, Commercial Litigation,
Washington, District of Columbia for Defendant. With him on the briefs are Brian M. Boynton,
Principal Deputy Assistant Attorney General, Civil Division; Patricia M. McCarthy, Director,
Commercial Litigation Branch; Franklin E. White, Jr., Assistant Director, Commercial Litigation
Branch; and Daniel A. Hoffman, Trial Attorney, Commercial Litigation Branch.


                                MEMORANDUM AND ORDER

       On August 8, 2007, Defendant United States (Defendant or Government) issued indefinite

delivery/indefinite quantity (IDIQ) Contract No. SAQMMA07D0004 (Contract) to Plaintiff

Square One Armoring Services Company (Plaintiff or Square One) for armoring services and

vehicles used by U.S. military personnel and dignitaries. Appendix to Defendant’s Motion for

Partial Summary Judgment Based Upon the Statute of Limitations (ECF Nos. 208-1 – 208-5)

(Def.’s App.) at A30-A102 (Contract); Square One Armoring Servs. Co. v. United States, 152 Fed.

Cl. 536, 540 (2021). Count I of Plaintiff’s Third Amended Complaint (ECF No. 52) (Third Am.

Compl.) for Breach of Contract/Constructive Change Orders alleges that Defendant “changed the

Contract by its directives ordering goods and services beyond the scope of the Contract.” Third
Am. Compl. ¶¶ 26-34. Plaintiff identifies 21 constructive change orders (CCOs) for which it seeks

damages. Id. ¶¶ 21, 25.

       Pending before the Court is Defendant’s Motion for Partial Summary Judgment Based

Upon the Statute of Limitations, which seeks dismissal of Plaintiff’s claims with respect to eight

of those CCOs.1 Defendant’s Motion for Partial Summary Judgment Based Upon the Statute of

Limitations (ECF No. 208) (Mot.) at 7.2 The parties completed briefing on Defendant’s Motion

on June 10, 2022, and this Court held oral argument on July 29, 2022. Plaintiff’s Response to

Defendant’s Motion for Partial Summary Judgment Based Upon the Statute of Limitations (ECF

No. 213) (Resp.); Defendant’s Reply in Support of Defendant’s Motion for Partial Summary

Judgment Based Upon the Statute of Limitations (ECF No. 222) (Reply); Plaintiff’s Sur Reply to

Defendant’s Reply in Support of Defendant’s Motion for Partial Summary Judgment Based on the

Statute of Limitations (ECF No. 226) (Sur Reply); Transcript of Oral Argument, dated July 29,

2022 (ECF No. 231) (Tr.).

       It is undisputed that Defendant’s contracting officer received Plaintiff’s eight CCO claims

relevant to this Motion on October 9, 2014. Mot. at 7; Complaint (ECF No. 1) (Compl.) ¶ 4. The

parties also agree that October 9, 2008 is the relevant date for purposes of determining whether

Plaintiff’s eight CCO claims meet the relevant statute of limitations. Mot. at 7; Resp. at 9; Tr. at

99:12-23. Defendant argues that Plaintiff’s CCO claims must be dismissed because they each



1
  The eight CCOs at issue in Defendant’s Motion are: CCO No. 2 (welding), CCO No. 3 (flat armor
door panels), CCO No. 4 (straps on windshields and the rear windows of sedans), CCO No. 6 (re-
enforced B pillars), CCO No. 9 (armoring two vehicles in 2008 for blast testing); CCO No. 10
(level D swing door glass), CCO No. 11 (replacement door handles for Cadillacs), and CCO No.
12 (rear window map lights for Cadillacs). Mot. at 7; see also Third Am. Compl. ¶ 21.
2
 Citations throughout this Memorandum and Order reference the ECF-assigned page numbers,
which do not always correspond to the pagination within the document.


                                                                                                  2
accrued prior to October 9, 2008 and thus fall outside the 6-year statute of limitations mandated

by 41 U.S.C. § 7103(a)(4)(A).3 Id. (citing Compl. ¶ 4). Plaintiff disagrees and argues that its eight

CCO claims did not accrue until after it had completed designing and testing the modified features

requested by the Government, which would have occurred after October 9, 2008. Resp. at 9-10.

Thus, Plaintiff argues, it timely submitted the eight CCO claims at issue in Defendant’s Motion.

Id.

       Defendant’s Motion presents two issues for this Court’s consideration: (i) when, as a matter

of law, a CCO claim accrues, and (ii) considering when each CCO claim accrued, whether Plaintiff

timely submitted its claims consistent with the statute of limitations. See generally Mot. For the

reasons described below, this Court holds that a CCO claim accrues when a contractor receives

instructions from the Government to perform work outside the scope of a contract. As this Court

finds that Square One received instructions prior to October 9, 2008 to perform work outside the

scope of the Contract for six of the eight CCOs at issue, this Court GRANTS Defendant’s Motion

for Partial Summary Judgment Based Upon the Statute of Limitations (ECF No. 208) with respect

to CCO Claim Nos. 2, 3, 4, 10, 11, and 12. The Court DENIES Defendant’s Motion relative to

Claim Nos. 6 and 9, which involve questions of fact to be resolved at trial.




3
 There are two elements for a constructive change order claim: “(1) [a contractor] performed work
beyond the contract requirements, and (2) . . . the additional work was ordered, expressly or
impliedly, by the government.” Bell/Heery v. United States, 739 F.3d 1324, 1335 (Fed. Cir. 2014).
For purposes of the current Motion only, Defendant does not contest whether the eight CCO claims
at issue here meet that two-pronged test. Mot. at 31. Instead, Defendant’s Motion focuses solely
on whether the claims are barred by the statute of limitations. See Mot. at 8-9; see also Tr. at
104:22-25 (“But in any event, we don’t have to get to those [substantive CCO claim] issues today.
All we’re saying is, look, it’s more than six years, so it’s barred by the statute of limitations.”).


                                                                                                   3
                                           BACKGROUND

       This action has a lengthy litigation history, familiarity with which is presumed. See, e.g.,

Square One Armoring Servs. Co. v. United States, 152 Fed. Cl. 536 (2021). A brief background

pertinent to the current Motion follows.

       The Contract at issue required Square One to provide armored vehicles to the United States

Department of State (State Department) consistent with particular specifications. See Def.’s App.

at A30-A102. Prior to the Contract’s issuance in 2007, and up until at least 2013, the Government

conducted “blast testing” on armored vehicles to determine whether the vehicles could withstand

certain explosions. See, e.g., Appendix to Plaintiff’s Response to Defendant’s Motion for Partial

Summary Judgment Based Upon the Statute of Limitations (ECF No. 213-1) (Pl.’s App.) at 55-56

(deposition testimony of State Department contracting officer representative Rick Motley

confirming that “blast testing” continued through 2013). Based on those blast test results and other

considerations, including the need “to mitigate substantial, unspecified blast threats in the field,”

Plaintiff alleges that between August 2007 and September 2014, Defendant requested that Square

One “increase the capabilities of the armor systems for the vehicles” beyond the Contract’s

specifications. Third Am. Compl. ¶¶ 15, 43. Square One further alleges that it complied with

those requests by armoring and delivering vehicles to the State Department based on the

Government’s desired changes and by performing its own blast tests not specified in the Contract.

Id. ¶¶ 44-45. For purposes of this Motion, Defendant does not contest that (i) Defendant ordered

Plaintiff to perform work beyond the scope of the Contract, and (ii) Plaintiff complied in doing so.

Mot. at 31; see also Tr. at 104:22-25 (clarifying that Motion only addresses statute of limitations).

       On October 9, 2014, Defendant’s contracting officer received 18 CCO claims submitted

by Plaintiff, which sought “$17,756,971.75 to cover added costs and appropriate compensation in



                                                                                                   4
respect of the additional work [P]laintiff performed.” Third Am. Compl. ¶ 8. The contracting

officer denied the claims on May 1, 2015.4 Id. Plaintiff timely appealed the denials to the U.S.

Court of Federal Claims on January 27, 2016. See Compl.

                               APPLICABLE LEGAL STANDARD

        A court may grant summary judgment if the pleadings, affidavits, and evidentiary materials

filed in a case reveal “there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law” as to a particular “claim or defense.” Rules of the United States

Court of Federal Claims (Rules) 56(a). The moving party bears the initial burden to demonstrate

the absence of any genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). A genuine factual dispute exists when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A party seeking to establish a genuine dispute of material fact must “cit[e] to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations, . . . admissions, interrogatory answers, or other

materials.” Rule 56(c)(1)(A).

        While “the inferences to be drawn from the underlying facts . . . must be viewed in the light

most favorable to the party opposing the motion,” summary judgment may still be granted when

the party opposing the motion submits evidence that “is merely colorable . . . or is not significantly

probative.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Anderson, 477 U.S. at 249

(internal citation omitted). Summary judgment is especially appropriate when “the only disputed

issues [are] issues of law.” Dana Corp. v. United States, 174 F.3d 1344, 1347 (Fed. Cir. 1999).


4
 On March 3, 2017, Plaintiff submitted three additional CCO claims to Defendant’s contracting
officer — not at issue in Defendant’s Motion — seeking an additional $1,279,841.88, which the
contracting officer denied on November 21, 2017. Third Am. Compl. ¶ 25.
                                                                                                      5
The court may only grant summary judgment when “the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (quoting First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S.

253, 289 (1968)).

                                          DISCUSSION

       The Contract Disputes Act (CDA) requires that “[e]ach claim by a contractor against the

Federal Government relating to a contract . . . shall be submitted within 6 years after the accrual

of the claim.” 41 U.S.C. § 7103(a)(4)(A). The Federal Acquisition Regulation (FAR) defines

“accrual of a claim” as follows:

       [T]he date when all events, that fix the alleged liability of either the Government or
       the contractor and permit assertion of the claim, were known or should have been
       known. For liability to be fixed, some injury must have occurred. However,
       monetary damages need not have been incurred.

48 C.F.R. § 33.201.

       Defendant argues it is entitled to summary judgment on eight of Plaintiff’s CCO claims, as

they allegedly each accrued before October 9, 2008, and thus do not fall within 41 U.S.C.

§ 7103(a)(4)(A)’s six-year statute of limitations. Mot. at 7. In contrast, Plaintiff contends that

these claims each accrued after October 9, 2008, and are therefore timely. Resp. at 9-10.

       As a threshold matter, this Court must determine what constitutes “accrual” of a CCO claim

for purposes of a statute of limitation analysis under 41 U.S.C. § 7103. Next, this Court must

assess whether the eight CCOs at issue each “accrued” before or after October 9, 2008 to determine

whether Plaintiff timely submitted the claims.5 As explained further below, this Court holds that


5
  While Plaintiff requests this Court consider these eight CCO claims as part of one integrated
armoring system, Plaintiff opted to file 21 separate CCO claims — rather than a single CCO claim
— before the contracting officer, evincing an acknowledgement of the claims’ independent nature.
See Tr. at 114:7-14 (“The State Department didn’t ask Square One for welds. It didn’t ask Square
                                                                                                   6
(i) a CCO claim accrues when a contractor receives instructions from the Government to perform

work outside the scope of the contract, and (ii) there is no genuine dispute of material fact that

Square One received such notice before October 9, 2008 for six of the eight CCO claims at issue

in Defendant’s Motion. See Alpek Polyester, S.A. de C.V. v. Polymetrix AG, No. 2021-1706, 2021

WL 5974163, at *5 (Fed. Cir. Dec. 16, 2021) (“But the summary judgment standard requires a

genuine dispute about a material fact.”) (emphasis in original). Accordingly, summary judgment

on those six CCO claims is warranted. As genuine disputes of material fact exist concerning the

timing of the Government’s instruction to Square One for two of the CCO claims, the Court denies

summary judgment on those claims and must instead resolve those disputed issues at trial.6

    I.   Constructive Change Order Claims Accrue When a Contractor Receives Instructions from
         the Government to Perform Work Outside the Scope of the Contract

         Defendant asserts that CCO claims accrue when a contractor “should have known that they

had a scope of the contract issue, and when some [monetary] injury occurred.” Tr. at 103:7-21



One for a flat armor door panel. It didn’t ask Square One for windshield retention straps. It didn’t
ask Square One for a blast shield. It asked Square One for an armoring system, an integrated
armoring system that won’t come apart in a blast. That means every component of that system is
dependent on the other one.”). Plaintiff’s rationale for filing individual claims — “so that the
contracting officer that was reviewing the [request for equitable adjustment] would have enough
detail to determine what each of these components were and why there was a cost associated with
them” — does not explain why Square One could not have included that same level of granularity
in a single claim. Id. at 117:22-118:1. By filing its CCO claims separately, Plaintiff clearly
believed the claims were distinct and independent, and thus this Court will follow suit and assess
Plaintiff’s CCO claims as they were presented to the contracting officer: as individual, independent
CCO claims.
6
  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that meeting the
statute of limitations under the CDA is not a jurisdictional requirement. Kellogg Brown & Root
Servs., Inc. v. Murphy, 823 F.3d 622, 630 (Fed. Cir. 2016). Accordingly, any claims upon which
there is a genuine dispute of material fact concerning the appropriate accrual date must be resolved
at trial. See, e.g., Pond Sec. Servs., GmbH v. United States, No. 17-1736C, 2021 WL 2452142, at
*11 (Fed. Cl. May 28, 2021) (denying in part parties’ cross-motions for summary judgment, where
a genuine dispute of material fact necessary to determine accrual of the claim existed concerning
“the agency’s knowledge”).
                                                                                                  7
(emphasis added); Reply at 18-22. In contrast, Plaintiff contends that CCO claims do not accrue

until a later date, when a contractor knows the “sum certain” it would seek from the agency. Resp.

at 17 (quoting Kellogg Brown & Root Servs., Inc. v. Murphy, 823 F.3d 622, 628 (Fed. Cir. 2016)).

Specifically, under Defendant’s approach, Plaintiff’s CCO claims accrued as soon as Defendant

directed Square One to perform work outside the scope of the Contract. Under Plaintiff’s

approach, the CCO claims only accrued once Square One had completed blast testing and received

the modified work orders from the State Department, not when Defendant first requested Square

One to perform work outside of the Contract’s specifications. Compare Tr. at 103:7-21, with id.

at 119:19-24 (“We couldn’t have known what the claim might be for those elements until we . . .

analyzed[d] the results of the blast test to see what . . . happened here.”).

        To determine when a claim accrues, the Court examines “the FAR, the conditions of the

contract, and the facts of the particular case.” Kellogg Brown, 823 F.3d at 626. Indeed, as neither

party references any conditions for accrual required by the Contract, the Court must look to the

FAR, binding precedent, and the facts presented to resolve the present Motion. See generally Mot.;

Resp.

           A. The “Sum Certain” Requirement Does Not Apply to Claim Accrual

        Contrary to Plaintiff’s position, there is not a “sum certain” requirement applicable to the

claim accrual analysis. Plaintiff grounds its “sum certain” argument on dicta from the U.S. Court

of Appeals for the Federal Circuit’s (Federal Circuit’s) decision in Kellogg Brown & Root Servs.,

Inc. v. Murphy, 823 F.3d 622 (Fed. Cir. 2016). Resp. at 17. In Kellogg Brown, the plaintiff

appealed a ruling of the Armed Services Board of Contract Appeals (Board) that had dismissed

plaintiff’s CDA claim as time barred. Kellogg Brown, 823 F.3d at 625. The Federal Circuit




                                                                                                  8
reversed and remanded, holding that the contract at issue required that the plaintiff exhaust its

administrative remedies before the claim could accrue. Id. at 628-30.

        In dicta, the Federal Circuit opined that “[a]ccrual in accordance with FAR § 33.201 does

not occur until [plaintiff] requests, or reasonably could have requested, a sum certain from the

government.” Kellogg Brown, 823 F.3d at 628. However, dicta is not binding authority, and, even

so, this Court is unpersuaded that such reasoning is applicable here. Co-Steel Raritan, Inc. v. Int'l

Trade Comm’n., 357 F.3d 1294, 1307 (Fed. Cir. 2004) (“Because statements made in dicta do not

implicate the substantive holding of the case, they cannot be considered binding authority.”)

(internal quotations omitted). First, the referenced sentence concerning applicability of a “sum

certain” requirement for claim accrual is clearly dicta, as it was immaterial to the Federal Circuit’s

holding that the plaintiff failed to exhaust its pre-claim contractual administrative procedures. Id.;

see also Elec. Boat Corp. v. Sec'y of Navy, 958 F.3d 1372, 1376 (Fed. Cir. 2020) (explaining central

holding of Kellogg Brown concerned plaintiff’s failure to resolve “cost disputes with the

subcontractor as required by the contract” prior to filing its claim). As the Federal Circuit

remanded to the Board to make factual findings and assess the merits of plaintiff’s claim, the court

did not apply a “sum certain” requirement; indeed, the facts necessary to apply such a requirement

were not yet established. Kellogg Brown, 823 F.3d at 625.

       Second, this Court is unconvinced that a “sum certain” requirement applies for determining

claim accrual. While the Federal Circuit’s dicta in Kellogg Brown implied that a “sum certain”

requirement stems from FAR § 33.201’s definition of “accrual of a claim,” that FAR provision

makes no mention of a “sum certain” condition. See FAR § 33.201. Rather, a “sum certain”

requirement appears in a different FAR provision, defining the requirements for a “claim”

submitted to a contracting officer. FAR § 2.101 (“Claim means a written demand or written



                                                                                                    9
assertion by one of the contracting parties seeking, as a matter of right, the payment of money in

a sum certain, the adjustment or interpretation of contract terms, or other relief arising under or

relating to the contract.”). In fact, the Federal Circuit in Kellogg Brown agreed — albeit again in

dicta — that FAR § 33.201 (the definition for “accrual of a claim”) rather than FAR § 2.101 (the

definition for presenting a “claim” before a contracting officer) is the applicable regulation for

determining whether the statute of limitations had run. Kellogg Brown, 823 F.3d at 627-28. More

recently, the Federal Circuit in Electric Boat Corp. v. Secretary of Navy confirmed that FAR

§ 33.201 provides the correct standard for determining claim accrual.7 958 F.3d at 1375-76

(applying FAR § 33.201’s standard to determine whether the statute of limitations for filing the

claim had expired). Accordingly, this Court finds no rationale for imparting FAR § 2.101’s “sum

certain” requirement to the present context of analyzing claim accrual under 41 U.S.C.

§ 7103(a)(4)(A) and FAR § 33.201.8




7
  In a footnote, the Federal Circuit noted that it would not address whether a “sum certain”
requirement applied for determining claim accrual, as plaintiff had waived that argument; it also
made no indication of whether the dicta from Kellogg Brown was binding on the court. Elec. Boat
Corp., 958 F.3d at 1378 n.4.
8
  There is no tension in interpretating the regulations such that “claim accrual” could occur prior
to when a contractor could permissibly file a “claim” with a contracting officer. Compare FAR
§ 33.201, with FAR § 2.101. As Defendant accurately notes, the purpose of “claim accrual” is “to
measure the time permitted for the contractor to prepare and submit its written claim to the
contracting officer.” Reply at 21. Accordingly, it is reasonable that the requirements for triggering
“claim accrual” would be different from the requirements for later filing a “claim” with a
contracting officer, as the latter is based on the former. See Vazquez-Claudio v. Shinseki, 713 F.3d
112, 115 (Fed. Cir. 2013) (“In construing regulatory language, we must read the disputed language
in the context of the entire regulation as well as other related regulatory sections in order to
determine the language’s plain meaning.”); Suwannee River Fin., Inc. v. United States, 7 Cl. Ct.
556, 560 (1985) (“It is axiomatic that regulations must be interpreted to give meaning to every
word, particularly where doing so leads to an entirely sensible interpretation of the provision in
question.”).
                                                                                                  10
           B. Even If a “Sum Certain” Requirement Applied, a Claim Would Still Accrue Before
              a Plaintiff Has Knowledge of All Costs or Damages

       Even if this Court were persuaded by the dicta in Kellogg Brown — which it is not —

nothing in Kellogg Brown disturbs the Federal Circuit’s precedent in H.L. Smith, Inc. v. Dalton

that a “sum certain” can be an estimate rather than a final sum, as Plaintiff advocates here. See

H.L. Smith, Inc. v. Dalton, 49 F.3d 1563, 1565 (Fed. Cir. 1995) (explaining that no financial data

or a “detailed breakdown of costs” need be submitted to meet the “sum certain” requirement).

Rather, the “sum certain” requirement merely demands that the contractor provide some basis for

its costs in its claim submission to a contracting officer. Id. This understanding of the “sum

certain” requirement comports with courts permitting contractors to amend their original claim to

reflect cost increases, rather than instructing them to file a new claim. See, e.g., Modeer v. United

States, 68 Fed. Cl. 131, 137 (2005), aff’d, 183 F. App’x 975 (Fed. Cir. 2006) (permitting plaintiff

to increase the dollar value of its claim where its new proposed damages (i) arose out of the same

operative facts as the original claim, and (ii) could not have been known to plaintiff when it filed

the original claim). Indeed, if “sum certain” meant knowledge of all costs, a plaintiff would be

required to file a new claim each time their costs changed. This is not so. See FAR § 33.201;

Elec. Boat Corp., 958 F.3d at 1377 (proceeding with single claim despite new costs incurred).

Thus, regardless of whether a “sum certain” requirement applies in the context of determining

claim accrual, it is clear that the statute of limitations begins running prior to a contractor having

knowledge of the full extent of its costs. See Elec. Boat Corp., 958 F.3d at 1377 (holding plaintiff

“was not required to incur actual costs for each submarine” before the claim accrued).




                                                                                                   11
           C. FAR § 33.201’s “All Events” and “Fixed” Liability Terms Do Not Require a
              Plaintiff to Have Knowledge of All Costs Prior to Accrual

       Plaintiff nevertheless argues that this Court should construe FAR § 33.201’s “all events”

and “fix[ed]” liability language to delay “accrual” until Square One had knowledge of all costs it

would incur from the CCOs (i.e., until after it had “analyze[d] the results of the blast test[s]”).

Resp. at 16-18; Sur Reply at 1-2; Tr. at 119:19-24. This argument is similarly unavailing.

       After examining the plain language of section 33.201, this Court declines to adopt

Plaintiff’s preferred interpretation. See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir.

1997) (“To interpret a regulation we must look at its plain language and consider the terms in

accordance with their common meaning.”). Significantly, Plaintiff’s interpretation wholly ignores

the second half of section 33.201, which states that “some injury must have occurred” for liability

to attach. FAR § 33.201 (emphasis added). As courts “must read the disputed [regulatory]

language in the context of the entire regulation” to discern its plain meaning, this Court must

consider the first half of section 33.201 such that it does not render the second half inoperative or

meaningless. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (emphasis added).

       By its own terms, the second half of section 33.201 defines the “fix[ed]” liability language

contained in the first half of the regulation as requiring “some injury” — and not all injury — to

have occurred. FAR § 33.201 (emphasis added). This language indicates that a plaintiff need not

know the full extent of its costs or damages for its claim to accrue. Id. Further, as noted, it would

be inconsistent to interpret section 33.201’s “all events” language as requiring a plaintiff to know

all of its damages prior to accrual given the second half of the regulation explicitly instructs that

only “some injury must have occurred.” Id. (emphasis added).         Accordingly, a better reading of

“all events” language is that accrual occurs when a plaintiff has been put on notice that it will incur

some injury, even if the full extent of its injury or damages only becomes clear later. Id. In this

                                                                                                    12
case, those “events” would “fix” when Square One was instructed to perform work beyond the

Contract’s specifications. Accordingly, based on the plain language of section 33.201, Plaintiff’s

CCO claims would have accrued at that juncture.

       This interpretation of FAR § 33.201 is consistent with the Federal Circuit’s holding in

Electric Boat Corp. v. Secretary of the Navy. In Electric Boat Corp., implementation of new

Occupational Safety and Health Administration (OSHA) regulations raised production costs for

the plaintiff, which had already contracted with the Navy to provide up to six submarines. 958

F.3d at 1375. While the plaintiff argued that its claim for an equitable price adjustment did not

accrue until the Navy had informed plaintiff that it would “not adjust the contract price” based on

the new OSHA regulations, the Federal Circuit disagreed and held that the plaintiff’s claim accrued

before plaintiff had incurred damages for construction of all submarines requested by the Navy.

Id. at 1375-77. The Federal Circuit reasoned that as the underlying facts giving rise to liability —

namely the implementation of the OSHA regulations — were known to the plaintiff at the time of

the regulations’ issuance, the claim accrued then, despite that the plaintiff did not know its total

damages at that time. Id. at 1376-78.

       Finally, Plaintiff cites three cases to support its theory of accrual; each is inapposite. See

Resp. at 16-18 (citing Oceanic S.S. Co. v. United States, 165 Ct. Cl. 217 (1964); Kirby v. United

States, 201 Ct. Cl. 527 (1973); and Appeal of Gray Personnel, Inc., ASBCA No. 54562, 06-2 BCA

33378, 2006 WL 2390292 (ASBCA Aug. 9, 2006)). First, Oceanic concerned interpreting accrual

in the context of a mandatory administrative provision contained in a contract, which is not at issue

in the present case.    Oceanic S.S. Co., 165 Ct. Cl. at 225-31.         Second, Kirby is readily

distinguishable, as it involves a statutory claim for military back pay entirely distinct from

Plaintiff’s non-statutory CCO claims. Kirby, 201 Ct. Cl. at 530. Third, Plaintiff relies on a



                                                                                                  13
decision by an administrative judge of the Board in Appeal of Gray Personnel, Inc., ASBCA No.

54562, 06-2 BCA 33378, 2006 WL 2390292 (ASBCA Aug. 9, 2006) (Gray); that decision is

similarly unrelated to the present action. Resp. at 18. Even if this Court were to consider Gray,

which is not precedential authority, the Board similarly interpreted FAR § 33.201, noting that a

plaintiff was not required to have incurred all of its damages prior to accrual. Id. To support its

position, Plaintiff briefly references another part of the Gray decision separate from the Board’s

interpretation of section 33.201, that applies the “continuing claim doctrine” to extend the date of

accrual. Resp. at 18 (citing Gray, at p. 14). However, Plaintiff fails to identify or even argue how

that doctrine would apply here, where Plaintiff’s “claim is based upon a single distinct event” (i.e.,

instructions to perform work beyond the scope of the Contract). Id.; see also Wells v. United

States, 420 F.3d 1343, 1347 (Fed. Cir. 2005) (defining “continuing claim” as one where “each

alleged wrong constituted an alleged violation of a statute or regulation that accrued when that

particular wrong occurred, independent of the accrual of other wrongs”) (internal quotations

omitted). Thus, these cases do not disturb this Court’s and the Federal Circuit’s interpretations of

section 33.201, which do not to require knowledge of all damages at the time of claim accrual.

       As knowledge of all damages is not a prerequisite, this Court holds that the proper inquiry

to determine accrual of a CCO claim requires analysis of when the contractor received instructions

from the Government to perform work outside the scope of the contract; at that point a plaintiff is

on notice of the potential claim and the claim accrues.9 See Bell/Heery, 739 F.3d at 1335



9
   Plaintiff’s tardy effort to impart the Federal Circuit’s “strictly and narrowly applied” accrual
suspension rule to this case also fails. See Sur Reply at 7 (citing Brizuela v. United States, 492 F.
App’x 97, 99-100 (Fed. Cir. 2012)). For the first time in its Sur Reply, Plaintiff contended that
the accrual suspension rule should apply here because Plaintiff’s “injury was clearly unknowable
on October 8, 2008, and for months thereafter.” Sur Reply at 7. First, Plaintiff waived this
argument by failing to raise it in its Response. Sarro & Assocs., Inc. v. United States, 152 Fed. Cl.
44, 58-59 (2021) (“A party’s failure to raise an argument in an opening or responsive brief
                                                                                                   14
(describing two pronged analysis: (1) performance of work beyond the contract scope (2) that the

government ordered).

 II.   Timeliness of Plaintiff’s Claims for Constructive Change Orders

       To determine whether Defendant is entitled to summary judgment, the Court must evaluate

when the Government instructed Square One to perform the work described in the eight CCOs. If

that date is before October 9, 2008, the CCO claim is barred by the statute of limitations and

summary judgment on the claim is warranted. Alternatively, if that date is on or after October 9,

2008, or if genuine issues of material fact exist concerning the accrual date, summary judgment

on the claim is inappropriate. Each CCO claim is addressed in turn.

   A. CCO Claim No. 2: Additional Welding on Perimeter Door Flat Armor Panels
       Plaintiff’s CCO claim for additional welding and door flat armor panels (CCO Claim No.

2) is untimely. Both parties agree that CCO Claim No. 2 involves incorporating one inch welds

every two inches into the armoring. Mot. at 21; Resp. at 12. The undisputed evidence presented

by Defendant reflects that the Government instructed Square One to apply one inch welds every

two inches before October 9, 2008. Def.’s App. at A160, 178-79, 210-13; see Mot. at 21-22.


constitutes waiver.”). This Court finds no basis for Plaintiff’s omission of this argument from its
Response.

Second, even if this Court were to consider this waived argument on its merits, Plaintiff would still
fail to establish that the “strictly and narrowly applied” accrual suspension rule applies to its
claims. See Sur Reply at 7; Brizuela, 492 F. App’x at 99. Under the accrual suspension rule, a
plaintiff must demonstrate either (1) “that defendant has concealed its acts with the result that
plaintiff was unaware of their existence,” or (2) “that [the plaintiff’s] injury was inherently
unknowable at the accrual date.” Brizuela, 492 F. at 99 (quoting Martinez v. United States, 333
F.3d 1295, 1319 (Fed. Cir. 2003)). Plaintiff provides no rationale concerning how it was
“inherently unknowable” that it would incur damages after Defendant had instructed it to make
armoring changes allegedly beyond the Contract specifications. See Sur Reply at 7. Plaintiff’s
argument is not that Defendant’s directions were unknowable, but rather that Plaintiff’s total
damages were unknowable. See Sur Reply at 6-7. Accordingly, the narrow accrual suspension
rule is inapplicable to Plaintiff’s claims.


                                                                                                  15
Significantly, the new welding requirement is mentioned twice in Square One manager Mr. Julio

Cardenal’s contemporaneous, handwritten notes from a September 5, 2007 meeting attended by

State Department inspector Mr. Walter Romanko and Square One employees Mr. Javier Cardenal

(president at that time), Mr. Julio Cardenal (engineering manager at the time), Mr. Martin Cardenal

(U.S. government programs director), and Mr. Nicholas Terhaar (production manager at the time).

Def.’s App. at A178-79; see also Compl. ¶¶ 16, 21. Notably, Plaintiff’s 2016 Complaint also

acknowledges that Mr. Romanko “requested” the new “welding requirements” during that

September 5, 2007 meeting with Square One personnel. Compl. ¶¶ 16, 21 (“This instruction

resulted in CCO 002 Additional Welding.”).

       In fact, during his deposition, Square One’s engineer, Mr. Emilio Perez, testified that the

“one inch welds every two inches” requirement already was “common practice” when he began

working at Square One in October 2005. Def.’s App. at A160. Such practice is confirmed by a

2013 letter from Square One to the U.S. Attorney’s Office for the Southern District of Florida, in

which Square One noted that “significant modifications to the armored vehicles between 2005-

2007” included transitioning “to 1 inch of stich weld spaced every 2 inches.” Id. at A210-13.

Thus, the evidence presented by Defendant establishes that Plaintiff was well-aware of this

welding requirement by at least 2007, and perhaps as early as 2005.

       Plaintiff fails to create a genuine issue of material fact concerning the date that Defendant

instructed Square One to apply the allegedly new welding requirement. See Resp. at 12. Indeed,

Plaintiff presents no evidence disputing that it was instructed on this requirement at some point

between 2005 and 2007. Id. Instead, Plaintiff contends that the welding requirements had to

change based on the results of blast testing that occurred after October 9, 2008. Id. However, the

only evidence cited by Plaintiff in support of its contention suggests that the windshield retention



                                                                                                 16
systems changed in 2010, and not that the additional welding requirement changed at that time.

Id. at n.7 (citing Pl.’s App. at 7, 8, 16, 25). As the undisputed record establishes that Square One

had knowledge of this welding requirement before October 9, 2008, this Court grants Defendant’s

Motion for Summary Judgment regarding CCO Claim No. 2.

   B. CCO Claim No. 3: Flat Armor Door Panels
       Plaintiff’s CCO claim for flat armor door panels (CCO Claim No. 3) is untimely.

Defendant presents undisputed evidence establishing that Square One knew that it needed to

include such panels by September 2007 — long before October 9, 2008. Def.’s App. at A181,

185, 199, 252; see Mot. at 22-24. Defendant again references the September 5, 2007 meeting

between Mr. Romanko and Square One personnel. Mot. at 23 (citing Compl. ¶ 35). Mr. Julio

Cardenal’s contemporaneous notes from that meeting memorialize an instruction from Mr.

Romanko to add flat armor door paneling, an instruction which Mr. Cardenal acknowledged during

his deposition. Def.’s App. at A181 (Mr. Julio Cardenal’s notes); id. at A199 (“I think that at this

point we did talk about those [being] . . . flat armor panels during this meeting.”). In fact, flat

armor door panels appeared on vehicles Square One armored in March and May 2008. Id. at A185

(work order for March 7, 2008, noting inclusion of “flat door panel armor” on vehicle); id. at A252

(work order for May 12, 2008, noting inclusion of “flat door panel” on vehicle).                This

unsurprisingly reflects the same allegations concerning CCO Claim No. 3 reflected in Plaintiff’s

Complaint; namely that during the meeting, Mr. Romanko told Square One that it had to perform

additional work beyond the scope of the Contract. Compl. ¶ 35.

       Plaintiff fails to establish a genuine dispute of material fact that Square One was instructed

on the flat armor door panels requirement at that September 5, 2007 meeting. At the outset, this

Court notes that Plaintiff’s Response pertaining to CCO No. 3 omits citation to any documentary

or testimonial evidence to support its contentions and instead contains mere assertions by

                                                                                                  17
Plaintiff’s counsel. Resp. at 13. This Court will not consider counsel’s unsupported assertions, as

“[c]onclusory allegations and attorney arguments are insufficient to overcome a motion for

summary judgment.” Ferring B.V. v. Barr Lab'ys, Inc., 437 F.3d 1181, 1193 (Fed. Cir. 2006)

(citation omitted); see Rule 56(c)(1)(A) (“A party asserting that a fact cannot be or is genuinely

disputed must support the assertion by . . . citing to particular parts of materials in the record.”).

       Finally, even if this Court were to address Plaintiff’s unsupported assertions on their merits,

Plaintiff would still fail to establish a genuine dispute that CCO Claim No. 3 accrued in September

2007, when Plaintiff was instructed to include flat armor door panels in armored vehicles. See

Def.’s App. at A181, 199 (evidence of September 5, 2007 instruction). Plaintiff does not contest

the timing of those instructions and even concedes that it was installing armor panels prior to 2008.

Resp. at 13. Instead, Plaintiff contends there is a dispute of fact because Square One was refining

the designs through a series of blast tests that occurred in November 2008, February 2009, and

beyond. Id. (“Although [P]laintiff was attempting to design and install the CCO [3] [sic] feature

on vehicles prior to October 2008, the systems failed during blast testing in November 2008,

February 2009, and beyond, and had to be redone.”).

       However, as Defendant aptly notes, Plaintiff “never submitted a separate claim for any

incremental additional cost for some change to the design of the flat armor door panel after October

2008.” Reply at 29. Instead, Plaintiff proceeded with its original CCO claim, which seeks

damages for all flat armor door paneling performed, not just the changes requested after blast

testing. Def.’s App. at A206 (table including damages Plaintiff seeks). As Plaintiff’s CCO claim

is a single claim, this Court must determine when Plaintiff was first ordered to perform the work

detailed in CCO Claim No. 3. See, e.g., Elec. Boat Corp., 958 F.3d at 1377 (holding accrual based

on initial orders and not tolled based on multiple components of a single claim). That date is



                                                                                                     18
unequivocally September 5, 2007, based on the contemporaneous handwritten notes and

deposition testimony of Mr. Julio Cardenal. See Def.’s App. at A181, 199. While Plaintiff’s costs

may have changed based on later adjustments made necessary after blast testing, those cost

changes do not impact the accrual date as a matter of law. See supra Discussion Section I.A-B.

Accordingly, as Plaintiff’s CCO Claim No. 3 accrued in September 2007, prior to the October 9,

2008 accrual date, it was untimely submitted. Accordingly, this Court grants Defendant’s Motion

for Summary Judgment concerning CCO Claim No. 3.

   C. CCO Claim No. 4: Windshield and Backlight Straps
       Plaintiff’s CCO claim for installing windshield and backlight straps (CCO Claim No. 4) is

untimely. Defendant presents undisputed evidence that Square One was instructed to apply

windshield and backlight straps before October 9, 2008, specifically sometime between September

2007 and March 2008. Mot. at 19-20; Def.’s App. at A182, 200-01. In his deposition, Mr.

Cardenal confirmed that these windshield and backlight specifications were attached to vehicles

for work orders printed in March 2008, evincing that the Government’s instruction to add these

specifications occurred prior to March 2008. Def.’s App. at A200-201 (acknowledging that Square

One attached the windshield and backlight straps to the vehicle as requested); id. at A182

(reflecting printed work orders printed in March 2008 for vehicles armored with windshield and

backlight straps).

       Plaintiff does not cite any evidence, material or otherwise, that places these facts in dispute,

perhaps unsurprisingly, as Plaintiff’s Complaint alleges that “[b]etween September 2007 and

March 2008” Mr. Romanko presented Square One with “a new windshield blast retention system”

and informed Square One that the State Department would “require the windshields to be installed

with retention straps that would preclude dislodgement of the windshield in the event of a blast.”

Compl. ¶ 36. Instead, Plaintiff merely asserts — without any evidentiary support — that the straps

                                                                                                    19
Defendant requested prior to October 9, 2008 were significantly different than the straps ultimately

used. Resp. at 11-12 (“[W]indshield and backlight straps discussed or even used prior to October

8, 2008 [sic] were inadequate; they were significantly different in design, quality, and integration,

than the straps ultimately required by [D]efendant.”). First, as noted, this Court will not consider

counsel’s unsupported, conclusory assertions.       Ferring B.V., 437 F.3d at 1193; see Rule

56(c)(1)(A). Second, even assuming Plaintiff could present such facts, if the changes to the straps

following future blast testing stem from the initial instruction from Defendant to perform work

beyond the scope of the Contract, those changes would impact Plaintiff’s ultimate costs or damages

rather than the accrual date. See supra Discussion Section I.A-B. As it is undisputed that

Defendant instructed Plaintiff to install windshield and backlight straps between September 2007

and March 2008, Plaintiff’s CCO Claim No. 4 is untimely. Accordingly, this Court grants

Defendant’s Motion for Summary Judgment on CCO Claim No. 4.

   D. CCO Claim No. 6: C Type Beam on Pillars and Reinforcements
       Plaintiff’s CCO claim for reinforced B pillars (also referenced as C type beams on pillars)

(CCO Claim No. 6) involves disputes of fact, and thus must be resolved at trial. See, e.g., Pond

Sec. Servs., GmbH, 2021 WL 2452142, at *11. Neither party establishes when Square One was

directed to add these reinforcements to their armoring jobs (i.e., when the claim accrued). See

Mot. at 24-26; Resp. at 14. Defendant references Plaintiff’s Complaint, which states that “[w]hen

the production of DOS contract vehicles began [in 2008], the [Government] requested several

changes to the pillars (B, C and kick plate) designs and production process.” Mot. at 26 (quoting

Compl. at 50). However, the Complaint is not evidence that can support a motion for summary

judgment, and, regardless, the Complaint does not reference a specific date on which the

Government made these instructions to Square One. Rule 56(c)(1)(A) (listing the factual bases

sufficient for supporting a motion for summary judgment); Compl. at 50. Further, Defendant fails

                                                                                                  20
to present any other evidence evincing such a date.10 Mot. at 24-26. Plaintiff, on the other hand,

refers the Court to Mr. Julio Cardenal’s deposition testimony. Resp. at 14 (citing Pl.’s App. at 93).

In response to counsel for Defendant’s question “do you know when [the] request [for CCO No. 6

work] was made,” Mr. Cardenal responded that “CCO [Claim No.] 6 happened after one of the

[blast] tests we did with Department of State.”        Pl.’s App. at 93-94.     Yet, Mr. Cardenal

acknowledges that he “can’t give . . . a date.” Id. As the date of the instruction to perform work

beyond the scope of the Contract is essential for determining accrual and genuine issues of material

fact exist concerning such date, this Court denies Defendant’s Motion for Summary Judgment on

CCO Claim No. 6.

     E. CCO Claim No. 9: Blast Validation Testing
        Plaintiff’s CCO claim for blast validation testing (CCO Claim No. 9) also involves issues

of fact that must be resolved at trial. See, e.g., Pond Sec. Servs., GmbH, 2021 WL 2452142, at

*11. Defendant relies entirely on Plaintiff’s Complaint to establish that by September 5, 2007,

Square One had knowledge of the Government’s instruction regarding blast validation testing.

Mot. at 28 (citing Compl. ¶ 36). Specifically, Defendant points to the portion of Plaintiff’s

Complaint that references the September 5, 2007 meeting between Mr. Romanko and Square One

personnel. Id. (citing Compl. ¶ 36). According to Plaintiff’s Complaint, Mr. Romanko informed

Square One at the meeting that the State Department would “require blast validation for the

complete armor system.” Compl. ¶ 36. However, under this Court’s Rules, a complaint — which

contains allegations, rather than established facts — cannot be the basis for granting a party’s


10
   In its Reply, Defendant focuses on when Square One installed the B pillar reinforcements. Reply
at 29-31. However, the inquiry relevant for determining accrual is when the Government made an
instruction to perform work outside the scope of the Contract, and not when the work was
performed. See supra Discussion Section I.C. Thus, although it may provide some insight at trial,
the evidence cited by Defendant about when Plaintiff installed the B pillar reinforcements is not
dispositive concerning the date of accrual.
                                                                                                  21
motion for summary judgment. See Rule 56(c)(1)(A). Thus, while Plaintiff does not cite any

evidence to rebut the September 5, 2007 instruction — likely because the information is

acknowledged and reflected in its Complaint — the Court is still unable to grant summary

judgment for Defendant based only on allegations contained in the Complaint. Id.; Resp. at 14.

Rather, Defendant must present some evidence from materials such as “depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made for

purposes of the motion only), admissions, [or] interrogatory answers” evincing a September 5,

2007 instruction for blast testing validation. Rule 56(c)(1)(A). Accordingly, this Court denies

Defendant’s Motion for Summary Judgment with respect to CCO Claim No. 9.

   F. CCO Claim No. 10: Level D Swing Door Glass on all SUVs
       Plaintiff’s CCO claim for Level D swing door glass on all SUVs (CCO Claim No. 10) is

untimely. Defendant’s evidence demonstrates not only that the State Department instructed

Plaintiff to install the requisite glass before October 9, 2008, but also that Square One began

installing the glass that same year. Mot. at 27. The undisputed evidence establishes that Square

One printed work orders on May 12, 2008, which included the glass at issue in CCO Claim No.

10. See Def.’s App. at A250-51 (work order). Thus, assuming for the sake of this Motion that the

work underlying CCO Claim No. 10 was beyond the scope of the Contract, Defendant instructed

Plaintiff to perform such work before Square One printed those work orders on May 12, 2008.

Accordingly, Plaintiff’s CCO Claim No. 10 was untimely filed.

       Plaintiff does not cite any evidence, much less material evidence, placing these facts in

dispute. Resp. at 14-15. This is unsurprising, as Plaintiff acknowledges the evidence in its

Complaint, which alleges the Government requested Level D glass during the September 5, 2007,

meeting between Mr. Romanko and Square One personnel. Compl. ¶ 35 (“The [September 5,

2007] meeting notes taken by Square One’s Program Manager Julio Cardenal became the

                                                                                                  22
additional out of scope work requested by the DOS and performed by Square one to incorporate

the changes into the vehicles are detailed in . . . CCO 010.”). Plaintiff’s Complaint acknowledges

that Square One “started buying and installing Level D swing doors on all SUVs as of [November]

2007.” Compl. at 55. Despite this, Plaintiff contends, without reference to any evidence, that

CCO Claim No. 10 was timely submitted because Plaintiff could not have known on October 9,

2008, “how many vehicles this requirement would affect, or what the cost of labor and materials

would be.” Id. at 15. Again, this contention, based on attorney argument alone, concerns the final

costs or damages that may have been incurred by or owed to Plaintiff rather than the accrual date.

See supra Discussion Section I.A-B; Ferring B.V., 437 F.3d at 1193 (unsupported attorney

argument insufficient to overcome motion for summary judgment). Plaintiff was clearly on notice

on September 5, 2007 that it would need to implement Level D swing door glass on “[a]ll vehicles

armored under [the] [C]ontract.” Compl. at 55. Thus, the claim accrued at that time — far before

October 9, 2008— making Plaintiff’s claim untimely. Accordingly, this Court grants Defendant’s

Motion for Summary Judgment on CCO Claim No. 10.

   G. CCO Claim No. 11: Replacement of OEM Door Handles on Large Sedans (Cadillacs)
       Plaintiff’s CCO claim for replacement of original equipment manufacturer (OEM) door

handles on large sedans (Cadillacs) (CCO Claim No. 11) is untimely. Defendant presents

undisputed evidence reflecting that Square One had knowledge of the Government’s request for

OEM door handles on Cadillacs prior to October 9, 2008. Mot. at 28; Def.’s App. at A202-05.

Specifically, Defendant references Square One manager Mr. Julio Cardenal’s deposition, during

which he testified that by April 2008 the State Department had directed Square One to replace the

door handles on the Cadillacs. Def.’s App. at A202-205; see Mot. at 28.

       Plaintiff fails to cite any evidence contesting Mr. Cardenal’s sworn testimony, and instead

merely argues in briefing that Square One could not have known before October 9, 2008 how many

                                                                                               23
vehicles would require OEM door handles because it was not a contractual requirement. Resp. at

15. First, as noted, attorney argument alone is insufficient to create a genuine dispute of material

fact. See Ferring B.V., 437 F.3d at 1193. Second, as previously explained, accrual of a CCO claim

occurs when a contractor is instructed by the Government to perform work outside the scope of

the contract. See supra Discussion Section I.C. That the OEM door handle requirement was

allegedly not specified in the Contract does not impact the claim’s accrual date. See supra p.8

n.10. Indeed, while the number of vehicles ultimately requiring OEM door handles may have

impacted Plaintiff’s total costs or damages, it does not change the date by which Plaintiff knew

about Defendant’s request for door handles — April 2008.11 See supra Discussion Section I.A-B;

Def.’s App. at A202-205. As the accrual date for this CCO claim occurred before October 9, 2008,

this Court grants Defendant’s Motion for Summary Judgment on CCO Claim No. 11.

     H. CCO Claim No. 12: Map Lights (Cadillacs)
        Finally, Plaintiff’s CCO claim for Map Lights (Cadillacs) (CCO Claim No. 12) is untimely.

The undisputed evidence reflects that Square One had knowledge of the Government’s request for

map lights on Cadillacs prior to October 9, 2008. Def.’s App. at A182, 194; Mot. at 29. Defendant

again references Mr. Julio Cardenal’s deposition testimony, in which he acknowledged that the

State Department requested the installation of the map lights at issue in CCO Claim No. 12 at “the

beginning of production of this [C]ontract.” Id. (citing Def.’s App. at A194). To that end, Square

One printed a work order for armoring a Cadillac on March 7, 2008. Def.’s App. at A182. Thus,




11
   At oral argument, Plaintiff argued that the door handles “weren’t installed until after blast
testing,” and the claim, therefore, did not begin to accrue until after the tests had been completed.
Tr. at 121:7-9. Yet, as previously explained, the standard for accrual of a CCO claim is not
performance of the new requirement (i.e., installing the new handles), but rather when the
instruction was made for the new requirement beyond the scope of the contract. See supra
Discussion Section I.C.
                                                                                                  24
based on the undisputed evidence Defendant presents, the Government’s request for installation

of map lights in certain armored vehicles occurred by March 7, 2008.

       Plaintiff does not cite any evidence, material or otherwise, contesting these facts and

merely argues again (as it did for CCO Claim No. 11) that it could not have known how many

vehicles would require map lights before October 9, 2008 because installation of such map lights

was not a contractual requirement. Resp. at 15. As noted, the number of vehicles would impact

Plaintiff’s potential costs or damages rather than the accrual date. See supra Discussion Section

I.A-B, II.G. Accordingly, this Court grants Defendant’s Motion for Summary Judgment on CCO

Claim No. 12.

                                            CONCLUSION
       For the reasons set forth above, Defendant’s Motion for Partial Summary Judgment Based

Upon the Statute of Limitations (ECF No. 208) is GRANTED with respect to CCO Claim Nos. 2,

3, 4, 10, 11, and 12 and DENIED with respect to CCO Claim Nos. 6 and 9.

       IT IS SO ORDERED.


                                                              Eleni M. Roumel
                                                              ELENI M. ROUMEL
                                                                    Judge




September 22, 2022
Washington, D.C.




                                                                                              25